DETAILED ACTION
This action is response to application number 17/577,038, dated on 01/17/2022.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim 1 cancelled.
Claims 2-9 pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 9,838,965 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 2, Patent No. 9,838,965 claim 1 discloses a communication method for transmitting data to a terminal by a communication apparatus (claim 1), comprising: 
transmitting a first message, the first message comprising information on a first duration of time and a first period of time (claim 1); 
transmitting a data packet intended for reception by the terminal;
determining that the first period of time has lapsed after transmitting the data packet without receiving any data packet (claim 1); and 
repeating a first discontinuous reception (DRX) operation after determining that the first period of time has lapsed without receiving any data packet (claim 1), 
wherein the first DRX operation comprises transmitting downlink data intended for reception by the terminal during a first part of the first duration of time if the downlink data intended for reception by the terminal exists, and storing downlink data intended for reception by the terminal during a second part of the first duration of time for later transmission to the terminal (not monitoring the downlink channel during a second part of the first duration of time)(claim 1). 

Claim 3, Patent No. 9,838,965 claim 2 discloses wherein the first message further comprises information on a second duration of time which is longer than the first duration of time (claim 2), and the method further comprises: 
repeating a second DRX operation after repeating the first DRX operation, wherein the second DRX operation comprises transmitting downlink data intended for reception by the terminal during a first part of the second duration of time if the downlink data intended for reception by the terminal exists, and storing downlink data intended for reception by the terminal during a second part of the second duration of time for later transmission to the terminal (not monitoring the downlink channel during a second part of the second duration of time) (claim 2).

Claim 4, Patent No. 9,838,965 claim 3 discloses repeating a third DRX operation after repeating the second DRX operation, wherein the third DRX operation comprises transmitting an incoming call to the terminal through a paging channel during a first part of a third duration of time if the incoming call to the terminal exists, and waiting during a second part of the third duration of time for later transmission of the incoming call to the terminal (not monitoring the paging channel during a second part of the third duration of time) (claim 3).

Claim 5, Patent No. 9,838,965 claim 4 discloses wherein the communication apparatus repeats the first DRX operation in an active state (claim 4). 

Claim 6, Patent No. 9,838,965 claim 5 discloses wherein the terminal repeats the third DRX operation in an idle state (claim 5). 

Claim 7, Patent No. 9,838,965 claim 7 discloses wherein a length of the first part of the first duration of time is equal to a length of the first part of the second duration of time (claim 7).

Claim 8, Patent No. 9,838,965 claim 8 discloses wherein the communication apparatus repeats the first DRX operation for a first predetermined period of time (claim 8).

Claim 9, Patent No. 9,838,965 claim 9 discloses wherein the communication apparatus repeats the second DRX operation for a second predetermined period of time (claim 9). 

Claims 2-5 and 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,240,754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 2, Patent No. 11,240,754 claim 2 discloses a communication method for transmitting data to a terminal by a communication apparatus (claim 1), comprising: 
transmitting a first message, the first message comprising information on a first duration of time and a first period of time (Claim 2); 
transmitting a data packet intended for reception by the terminal (terminal capable of receiving or transmitting one or more packets in the active state; claim 1); 
determining that the first period of time has lapsed after transmitting the data packet without receiving any data packet (monitoring a downlink control channel to detect a first identifier during a first part of a first time period; claim 1); and 
repeating a first discontinuous reception (DRX) operation after determining that the first period of time has lapsed without receiving any data packet (performing a first DRX operation; claim 1), 
wherein the first DRX operation comprises transmitting downlink data intended for reception by the terminal during a first part of the first duration of time if the downlink data intended for reception by the terminal exists, and storing downlink data intended for reception by the terminal during a second part of the first duration of time for later transmission to the terminal (not monitoring the downlink control channel during a second part of the first time period) (claim 1). 

Claim 3, Patent No. 11,240,754 claim 3 discloses wherein the first message further comprises information on a second duration of time which is longer than the first duration of time (claim 3), and the method further comprises: 
repeating a second DRX operation after repeating the first DRX operation, wherein the second DRX operation comprises transmitting downlink data intended for reception by the terminal during a first part of the second duration of time if the downlink data intended for reception by the terminal exists, and storing downlink data intended for reception by the terminal during a second part of the second duration of time for later transmission to the terminal (not monitoring the downlink control channel during a second part of the second time period)  (claim 3).

Claim 4, Patent No. 11,240,754 claim 4 discloses repeating a third DRX operation after repeating the second DRX operation, wherein the third DRX operation comprises transmitting an incoming call to the terminal through a paging channel during a first part of a third duration of time if the incoming call to the terminal exists, and waiting during a second part of the third duration of time for later transmission of the incoming call to the terminal (not monitoring the incoming call through the paging channel during a second part of the third time period) (claim 4).

Claim 5, Patent No. 11,240,754 claim 1 discloses wherein the communication apparatus repeats the first DRX operation in an active state (performing the first DRX operation while the terminal is in an active state; claim 1).

Claim 7, Patent No. 11,240,754 claim 5 discloses wherein a length of the first part of the first duration of time is equal to a length of the first part of the second duration of time (claim 5).

Claim 8, Patent No. 11,240,754 claim 1 discloses wherein the communication apparatus repeats the first DRX operation for a first predetermined period of time (while the terminal is in an active state; claim 1).

Claim 9, Patent No.11,240,754 claim 3 discloses wherein the communication apparatus repeats the second DRX operation for a second predetermined period of time (while the terminal is in an active state; claim 3). 

Claims 2-3, 5 and 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,341,950 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 2, Patent No. 10,341,950 claim 1 discloses a communication method for transmitting data to a terminal by a communication apparatus (claim 1), comprising: 
transmitting a first message, the first message comprising information on a first duration of time and a first period of time (implicit determination of information on a first duration of time and a first period of time; claim 1); 
transmitting a data packet intended for reception by the terminal (claim 1); determining that the first period of time has lapsed after transmitting the data packet without receiving any data packet (claim 1); and 
repeating a first discontinuous reception (DRX) operation after determining that the first period of time has lapsed without receiving any data packet (claim 1), 
wherein the first DRX operation comprises transmitting downlink data intended for reception by the terminal during a first part of the first duration of time if the downlink data intended for reception by the terminal exists, and storing downlink data intended for reception by the terminal during a second part of the first duration of time for later transmission to the terminal (not monitoring the downlink channel during a second part of the first duration of time) (claim 1). 

Claim 3, Patent No. 10,341,950 claim 4 discloses wherein the first message further comprises information on a second duration of time which is longer than the first duration of time (implicit determination of information on a second duration of time and a second DRX period of time; claim 4), and the method further comprises: 
repeating a second DRX operation after repeating the first DRX operation (claim 3), wherein the second DRX operation comprises transmitting downlink data intended for reception by the terminal during a first part of the second duration of time if the downlink data intended for reception by the terminal exists, and storing downlink data intended for reception by the terminal during a second part of the second duration of time for later transmission to the terminal (not monitoring the downlink channel during a second part of the second duration of time) (claim 4).

Claim 5, Patent No. 10,341,950 claim 1 discloses wherein the communication apparatus repeats the first DRX operation in an active state (claim 1).

Claim 8, Patent No. 10,341,950 claim 1 discloses wherein the communication apparatus repeats the first DRX operation for a first predetermined period of time (active state; claim 1).

Claim 9, Patent No. 10,341,950 claim 4 discloses wherein the communication apparatus repeats the second DRX operation for a second predetermined period of time (while a value of the second timer is smaller than a second threshold value; claim 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
9/24/2022